                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

DANIEL MALCOLM PEARSON,

               Plaintiff,

v.                                         Case No. 3:19-cv-944-J-39JBT

A. GOMEZ and W. ROGERS,

               Defendants.
_______________________________

               ORDER OF DISMISSAL WITHOUT PREJUDICE

     Plaintiff Daniel Malcolm Pearson, an inmate of the Florida

penal system, initiated this action by filing a pro se civil rights

complaint (Doc. 1; Compl.) and a motion to proceed in forma

pauperis   (Docs.   2,   3).   Plaintiff    names   as   Defendants   two

corrections officers, each at a different correctional facility:

A. Gomez, a corrections officer at Sumter Correctional Institution

(SCI), and W. Rogers, a Sergeant at Florida State Prison (FSP). In

his Complaint, Plaintiff asserts his personal property, including

legal transcripts, were lost or destroyed while he was at SCI.

Compl. at 5-6. Before his transfer to FSP, he was threatened to

sign a property slip and was told his property would be sent to

FSP when it was located.1 Id. at 6. At FSP, Plaintiff never received

his property, and Defendant Rogers coerced him into signing a




     1 It is unclear whether Defendant Gomez or another official
at SCI made these comments.
property slip indicating he had. Id. Plaintiff asserts violations

of the Eighth and Fourteenth Amendments, alleging Defendants’

conduct constitutes cruel and unusual punishment, a denial of equal

protection, and a denial of access to the courts. Id. at 9. He

alleges no injuries. As relief, he seeks compensatory and punitive

damages. Id.

     The Prison Litigation Reform Act (PLRA) requires a district

court to dismiss a complaint if the court determines the action is

frivolous, malicious, or fails to state a claim on which relief

can be granted. See 28 U.S.C. § 1915(e)(2)(B). With respect to

whether a complaint “fails to state a claim on which relief may be

granted,” the language of the PLRA mirrors the language of Rule

12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483,

1490 (11th Cir. 1997); see also Alba v. Montford, 517 F.3d 1249,

1252 (11th Cir. 2008). “To survive a motion to dismiss, a complaint

must contain sufficient factual matter, accepted as true, to ‘state

a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to

“naked assertions” will not suffice. Id. (quotations, alteration,

and citation omitted).



                                2
     Moreover,    a   complaint    must     “contain     either   direct      or

inferential    allegations   respecting     all    the   material     elements

necessary to sustain a recovery under some viable legal theory.”

Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d 678, 683 (11th

Cir. 2001) (quotations and citations omitted). In reviewing a pro

se plaintiff’s pleadings, a court must liberally construe the

plaintiff’s allegations. See Haines v. Kerner, 404 U.S. 519, 520-

21 (1972); Bingham v. Thomas, 654 F.3d 1171, 1175 (11th Cir. 2011).

However, the duty of a court to construe pro se pleadings liberally

does not require the court to serve as an attorney for the

plaintiff. Freeman v. Sec’y, Dept. of Corr., 679 F. App’x 982, 982

(11th Cir. 2017) (citing GJR Invs., Inc. v. Cty. of Escambia, 132

F.3d 1359, 1369 (11th Cir. 1998)).

     Plaintiff’s Complaint is subject to dismissal under this

Court’s screening obligation because he fails to “state a claim to

relief that is plausible on its face.” See Iqbal, 556 U.S. at 678.

To state a claim under 42 U.S.C. § 1983, a plaintiff must allege

“(1) both that the defendant deprived [him] of a right secured

under   the   Constitution   or   federal    law   and   (2)   that    such   a

deprivation occurred under color of state law.” See Bingham, 654

F.3d at 1175 (alteration in original). In the absence of a federal

constitutional deprivation or violation of a federal right, a

plaintiff cannot sustain a cause of action against a defendant.



                                    3
     First, Plaintiff fails to state a claim against Defendants

for a violation of the Eighth Amendment. A prisoner asserting an

Eighth   Amendment   violation   must   allege   the   prison   official

“actually knew of ‘an excessive risk to inmate health or safety’

and disregarded that risk.” Campbell v. Sikes, 169 F.3d 1353, 1364

(11th Cir. 1999) (quoting Farmer v. Brennan, 511 U.S. 825, 837

(1994)). Plaintiff does not allege he faced a risk of serious harm

of which Defendants had     knowledge.    See Compl. at 10-13. His

allegations relate solely to the loss of personal property. Id. To

the extent Plaintiff premises his Eighth Amendment claim on the

threats Defendants made against him, such allegations do not

suffice. See Hernandez v. Fla. Dep’t of Corr., 281 F. App’x 862,

866 (11th Cir. 2008) (“[V]erbal abuse alone is insufficient to

state a constitutional claim.”).

     Second, Plaintiff fails to state an equal protection claim.

“In order to state an equal protection claim, [a] plaintiff must

[allege] that he was discriminated against by establishing that

other similarly-situated individuals outside of his protected

class were treated more favorably.” Amnesty Int’l, USA v. Battle,

559 F.3d 1170, 1180 (11th Cir. 2009), abrogated on other grounds

by Iqbal, 556 U.S. 662. As noted, Plaintiff’s allegations center

around a loss of personal property. In no way can his Complaint be

liberally construed to suggest he is a member of a protected class

who was discriminated against.

                                   4
       Third, Plaintiff fails to state a claim under the Fourteenth

Amendment for the loss of his personal property. A negligent or

intentional deprivation of personal property does not constitute

a Fourteenth Amendment due process violation “if a meaningful

postdeprivation remedy for the loss is available.” Hudson v.

Palmer, 468 U.S. 517, 533 (1984). Plaintiff has an adequate

postdeprivation remedy available to him under state law: he can

sue    the   officers   for   theft   or   conversion.   See    Fla.   Stat.   §

772.11(1). See also Case v. Eslinger, 555 F.3d 1317, 1331 (11th

Cir.    2009)   (recognizing    Florida’s    civil   cause     of   action   for

conversion provides an adequate postdeprivation remedy when law

enforcement officers seize or retain personal property).

       Finally, Plaintiff fails to state an access-to-courts claim.

To state a claim for a denial of access to the courts, a plaintiff

must allege an “actual injury.” Lewis v. Casey, 518 U.S. 343, 349

(1996); see also Barbour v. Haley, 471 F.3d 1222, 1225 (11th Cir.

2006). “Actual injury may be established by demonstrating that an

inmate’s efforts to pursue a nonfrivolous claim were frustrated or

impeded by . . . an official’s action.” Barbour, 471 F.3d at 1225

(citations omitted). The Eleventh Circuit has held an access-to-

courts violation arises in limited types of cases: nonfrivolous

appeals in a criminal case, petitions for habeas corpus, and civil

rights actions. Al-Amin v. Smith, 511 F.3d 1317, 1332 (11th Cir.

2008) (“[P]rison officials’ actions that allegedly violate an

                                       5
inmate’s right of access to the courts must have impeded the

inmate’s pursuit of a nonfrivolous, post-conviction claim or civil

rights action.”) (quoting Wilson v. Blankenship, 163 F.3d 1284,

1290 (11th Cir. 1998)).

     The closest Plaintiff comes to asserting an actual injury is

his suggestion that he has been unable to file a “federal 2254

habeas   corpus   [petition].”   Compl.   at   8,   11.   Plaintiff’s

allegations amount to no more than ‘[l]abels and conclusions” or

“a formulaic recitation of the elements of a cause of action.” See

Iqbal, 556 U.S. at 678. Plaintiff provides no factual detail

describing the circumstances of the alleged interference with a

federal habeas petition, nor does he allege facts to demonstrate

a causal connection between Defendants’ actions and the alleged

injury. For instance, Plaintiff does not allege either Defendant

personally destroyed his legal papers.2

     Moreover, the Court takes judicial notice that Plaintiff

filed a habeas petition under 28 U.S.C. § 2254 in 2015. See Doc.

1, Case No. 6:15-cv-81-Orl-40DAB (“Habeas Case”). The Court denied

Plaintiff’s habeas petition, dismissed the case, and denied a

certificate of appealability. See Habeas Case (Doc. 49). The


     2 Plaintiff alleges Defendant Gomez confiscated his legal
papers, but he does not attribute the loss of his papers to any
conduct by Defendant Gomez. See Compl. at 5-6. Rather, Plaintiff
alleges the SCI “property room and administration” lost or
misplaced his property, and an unnamed individual made him sign a
property slip even though he did not receive his property. Id.
                                 6
Eleventh Circuit denied a certificate of appealability, id. (Doc.

57), and a motion for reconsideration. See Eleventh Circuit Case

No. 17-10357-B. Given Plaintiff has already pursued state habeas

relief, and his case is no longer pending, he cannot demonstrate

his efforts to pursue a nonfrivolous claim have been frustrated.

See Barbour, 471 F.3d at 1225. As such, Plaintiff fails to state

a claim for a denial of access to the courts.

     Even if Plaintiff properly stated a claim for a denial of

access to the courts, he would be entitled only to nominal damages

under the PLRA. See 42 U.S.C. § 1997e(e) (“No Federal civil action

may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered

while in custody without a prior showing of physical injury or the

commission of a sexual act.”). To be entitled to nominal damages,

however, a plaintiff must make such a request.

     Plaintiff seeks only compensatory and punitive damages, each

in the amount of $10,000. Even under a liberal interpretation,

Plaintiff's request for relief cannot be construed as one for

nominal damages. See, e.g., Williams v. Langford, No. 2:13-cv-315-

FtM-38CM, 2015 WL 163226, at *7 (M.D. Fla. Jan. 12, 2015) (citing

Carey v. Piphus, 435 U.S. 247, 266-67 (1978)) (finding a request

for $250,000 could not be liberally construed as a request for

nominal damages, which generally do not exceed one dollar); Honors

v. Judd, No. 8:10-cv-22-T-33AEP, 2011 WL 3498287, at *6 (M.D. Fla.

                                7
Aug. 10, 2011) (finding the plaintiff’s request for only punitive

and compensatory damages could not be considered a request for

nominal damages under the PLRA).

     Additionally, Plaintiff does not include a request for “other

relief” or similarly inclusive language that could be liberally

construed as a request for nominal damages. Cf. Smith v. Barrow,

No. CV 311-044, 2012 WL 6519541, at *5 (S.D. Ga. Nov. 9, 2012),

report and recommendation adopted as modified, 2012 WL 6522020

(S.D. Ga. Dec. 13, 2012) (liberally construing the complaint to

request nominal damages because the plaintiff asked for “such other

relief” to which he may be entitled).

     Accordingly, it is

     ORDERED:

     1.   This case is DISMISSED without prejudice.

     2.   The Clerk shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close the

file.

     DONE AND ORDERED at Jacksonville, Florida, this 30th day of

October, 2019.




Jax-6
c:
Daniel Pearson

                                8
